Title: To Benjamin Franklin from [Benjamin Vaughan], 3 July 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
July 3, 1778.
You will be a little out of humor with a set of your friends here, though secretly but little so, as you must understand the history of their pompous language. For my own part, I think it right to keep up the characters of the men into whose hands the country is likely to fall; for the sake of the people here and in America, and of our enemies; for their conduct has in general seemed unintelligble, and to have no bottom but courtiership and pride. I am sure there is a shape in which we shall in fact grow together again with America; and the characters on each side ought therefore to be mutually kept up. The more the distress of this country, the more it seems feasible; for nothing but distress could soften us, and when distressed, your people will quickly feel that it is not the business of America to let England go to the wall, and France and Spain have no check to balance their insolence and power. The difference of treaty before war and after war, is in my eyes nothing; for you will help France but coldly after your business is done, and I dare say carry on a large trade with us in the interim. We are certainly shockingly weak at this moment, and I believe it probable that the French may land and stay here for a season or so, though not permanently. The calamity will be dreadful for the moment, and leave us probably poor bankrupts, but not less firm as a people, for if this—does not change his administration and even system of government, he will lose his seat either to the enemy or his people. You may smile that the French don’t terrify me; but it is happy when men upon the edge of calamity can spy a comfortable consequence or two.
The papers have got something concerning a treaty set on foot by Lord Bute for inviting in Lord Chatham. The following circumstances are genuine. Sir James Wright (whom some call a marplot) was the go-between; and Lord Bute expressed a wish to come into power with Lord Chatham, and in particular to take Lord Weymouth’s post. Lord Chatham answered, that much as the country seemed lost to dignity and virtue, he was very sure they could distinguish between the man who had ruined it, and the man who had saved it, and who stood by in a cottage ready to save it again. The negotiation failed of course. Lord Chatham mean’d to have gone into a direct attack of Lord Bute on the day of his fit and some following days; in order as he said to pluck that viper from behind the throne. You may remember he began this topic.

I hear that you have used the following expression; “this great man doted before he died.” I am sure some very inaccurate man has been about you to misrepresent his words, if this phrase fell from you. I know who might have been that man; and he is notoriously inaccurate.
The inclosed papers concern a certain minority-person’s family. Perhaps Mr. A. Lee who was at school with him will undertake to enquire—in whose hands the property is at present? who receives the profits? whether the bulk of the land is in any, and in what cultivation? whether well managed? and what measures ought to be taken on the subject?
I hear from my friend at Rotterdam, that nothing has been heard from you about the Legacy of 7 or 800 to the Maylander, which was mentioned to you at the Duke of Chaulnes last summer; and which you said should make the subject of an advertisement in the Mayland papers.
By the by the name of the D. of C. puts me in mind, that they have not done with your points yet at the Society.
My love to J. Williams, whom I deceived by two articles of news, one got from an admiralty lord, and the other from a Commissioner of the Customs; either directly or through good hands; but there is such changing of measures backwards and forwards, and such lying, that little intelligence can be had that is good.

I dare tell you no news at the present moment; except that a West India packet has arrived after 10 weeks. Yours with most[?]
 
Notations in different hands: B Vaughan / July 3. 78
